Citation Nr: 0507341	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-24 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral pes planus with hallux valgus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Achilles tendonitis.

3.  Entitlement to service connection for degenerative joint 
disease of the feet.

4.  Entitlement to service connection for bilateral calluses 
of the feet.

5.  Entitlement to service connection for plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to May 1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied service connection for 
bilateral calluses of the feet and degenerative joint disease 
of the feet.  The same decision also determined that new and 
material evidence had not been submitted sufficient to reopen 
a claim of entitlement to service connection for bilateral 
pes planus with hallux valgus, Achilles tendonitis, and 
plantar fasciitis.  

The veteran presented oral testimony before the undersigned 
Acting Veterans Law Judge in November 2004.  The transcript 
has been obtained and associated with the claims file.

The claim of entitlement to service connection for Achilles 
tendonitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Evidence submitted since an unappealed January 1984 
rating decision is not cumulative or redundant and, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim 
of entitlement to service connection for bilateral pes planus 
with hallux valgus, and raises a reasonable possibility of 
substantiating the claim.  

2.  Evidence submitted since an unappealed February 1990 
rating decision is not cumulative or redundant and, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim 
of entitlement to service connection for Achilles tendonitis, 
and raises a reasonable possibility of substantiating the 
claim.  

3.  Bilateral pes planus with hallux valgus is related to the 
veteran's military service.

4  Bilateral calluses of the feet are related to the 
veteran's military service.

5.  Plantar fasciitis is related to the veteran's military 
service.

6.  Degenerative joint disease of the feet is proximately due 
to or the result of the service-connected bilateral pes 
planus with hallux valgus.


CONCLUSIONS OF LAW

1.  Evidence received since the final January 1984 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for bilateral pes planus 
with hallux valgus is new and material, and the veteran's 
claim for that benefit is reopened. 38 U.S.C.A. §§ 5104, 
5103, 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 3.159, 3.160, 20.302, 20.1103 (2004).

2.  Evidence received since the final February 1990 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for Achilles tendonitis is 
new and material, and the veteran's claim for that benefit is 
reopened. 38 U.S.C.A. §§ 5104, 5103, 5103A, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 3.160, 
20.302, 20.1103 (2004).

3.  The criteria for the establishment of service connection 
for bilateral pes planus with hallux valgus are met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303  (2004).

4.  The criteria for the establishment of service connection 
for bilateral calluses of the feet are met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).

5.  The criteria for the establishment of service connection 
for plantar fasciitis are met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303  (2004).

6.  The criteria for the establishment of service connection 
for degenerative joint disease of the feet are met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310  (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has submitted new and material 
evidence to reopen previously denied claims of service 
connection for bilateral pes planus with hallux valgus and 
Achilles tendonitis.  He also requests service connection for 
degenerative joint disease of the feet; bilateral calluses of 
the feet; and bilateral plantar fasciitis.  





Finality:  New and Material Evidence Claims

Pertinent to the new and material evidence claims, the law 
provides that an application, formal or informal, which has 
been allowed or disallowed by the agency of original 
jurisdiction, becomes final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 C.F.R. § 3.160(d).  A determination by the agency of 
original jurisdiction of which the claimant is properly 
notified is final if an appeal is not perfected.  When the 
Board affirms a determination of the agency of original 
jurisdiction, such determination is subsumed by the final 
appellate decision.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 20.1103, 20.1104.

A final and binding agency decision shall not be subject to 
revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in 38 C.F.R. § 3.105.  
38 C.F.R. § 3.104(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  In Hodge, it 
was noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); (effective prior to August 29, 2001).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it; 

(1) was not of record at the time of the last final 
disallowance of the 
claim and is not merely cumulative of evidence of 
record; 

(2) is probative of the issue at hand; and 

(3) is significant enough, either by itself or in 
connection with other evidence in the record that it 
must be considered to decide the merits of the claim.  

Anglin v. West, 203 F. 3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The provisions of  38 C.F.R. § 3.156 were recently amended, 
and the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (38 C.F.R. § 3.156(a)).  This change in the law is 
applicable only to claims filed after August 29, 2001, the 
effective date of the amendment.  As the veteran's claims 
were filed in 2002, the new criteria apply to his claims.

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).


General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

It has been held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

Either or both of the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b) (2004), by the 
submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  McManaway v. West, 13 Vet. 
App. 60, 65 (1999) (citing Savage v. Gober, 10 Vet. App. 488, 
495-97).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A layperson is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a layperson's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

In Voerth v. West, 13 Vet. App. 117 (1999), it was held that 
the appellant had not submitted medical evidence providing a 
nexus between an in-service injury and a current disability.  
It was observed that Savage held that Section 3.303 does not 
relieve a claimant of the burden of providing a medical 
nexus.  Rather, a claimant diagnosed with a chronic condition 
must still provide a medical nexus between the current 
condition and the putative continuous symptomatology.  Until 
the claimant presents competent medical evidence to provide a 
relationship between a current disability and either an in-
service injury or continuous symptomatology, the claimant 
cannot succeed on the merits of the claim.  Voerth, 13 Vet. 
App. at 120.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


Analysis of the Claims

Evidence of record at the time of the January 1984 rating 
decision wherein the RO denied the claim of entitlement to 
service connection for bilateral pes planus with mild hallux 
valgus is reported in pertinent part below.  The RO denied 
the claim on the basis that the conditions pre-existed 
service and that there was no evidence of aggravation in 
service beyond the normal progression of the disease.

The same evidence was of record at the time of the February 
1990 rating decision wherein the RO denied service connection 
for Achilles tendonitis.  The RO denied the claim on the 
basis that episodes of Achilles tendonitis were acute and 
transitory, with no resulting chronic disability.

The veteran served on active duty between July 1974 and May 
1976.  Service medical records reveal the veteran's July 1974 
enlistment examination was negative for diagnoses of 
bilateral pes planus with hallux valgus.  The veteran first 
complained of pain in his feet and Achilles tendon in August 
1974.  Calluses along of the edge of the feet were also 
diagnosed in August 1974.  He was diagnosed with flat feet 
and Achilles tendonitis.  

In September 1974, while in basic training, the veteran 
complained of flat feet with pain in his calf and legs.  He 
was put on limited duty and diagnosed with mild pes planus.  
He was put on a permanent profile from podiatry in October 
1974.   In January 1975, the veteran was diagnosed with 
flexible bilateral flat foot with contracted second digit.  
The veteran was diagnosed with plantar fasciitis in July 
1975.  No further complaints were noted in service.

Private medical records from Little County of Mary Hospital 
were devoid of diagnoses of pes planus or hallux valgus.  VA 
outpatient treatment records dated in 1983 showed continued 
complaints of calluses, mild pes planus, and hyperkeratotic 
lesions of the sub metatarsal heads 2, 3, and 5 bilaterally.

The only additional evidence between the January 1984 and 
February 1990 rating decisions was an August 1989 VA Hospital 
summary which was negative for pes planus, hallux valgus, or 
Achilles tendonitis.  A December 1989 psychiatric VA 
examination simply noted complaints of painful feet both in 
service and currently.

Pertinent evidence received since the January 1984 and 
February 1990 rating decisions wherein the RO denied the 
claims of entitlement to service connection for pes planus 
with mild hallux valgus and Achilles tendonitis, 
respectively, is reported in pertinent part below.  

VA outpatient treatment records dated between 1977 and 2002 
contained complaints of painful calluses beginning in 
approximately 1982.  The veteran was variously diagnosed with 
pes planus, tylomata secondary to hallux abducto valgus, 
calluses, hyperkeratotic lesions, pronation syndrome, plantar 
fasciitis, dorsally contracted digitis, and mild hallux 
valgus.  X-rays of the feet in March 1999 revealed bilateral 
hammertoes.

During a July 1993 VA general medical examination, the 
veteran presented with subjective complaints of recurrent 
bilateral corns and calluses.  No diagnoses were made.

Private medical records from M.J., DPM, dated in May 2003 
indicated the veteran  complained of painful feet bilaterally 
due to flat feet.  The veteran also complained of bilateral 
painful calluses and generalized achiness in his feet and 
legs, as well as pain at the first metatarsophalangeal joint.  
The veteran was diagnosed with pes planus, degenerative joint 
disease, hallux limitus with inflamed keratomas, plantar 
flexed metatarsals with inflamed keratoma, and plantar 
fasciitis. It was the opinion of the examiner that the 
veteran had bilateral pes planus, which led to degenerative 
joint disease, hallux limitus and plantar flexed metatarsal 
heads.  The examiner noted that chronic pes planus caused 
"many foot pathologies."

An August 2004 statement from the veteran indicated that he 
had no problems with his feet prior to military service, and 
that his in-service foot symptoms resulted in a permanent, 
limited duty profile.

Lay statements from the veteran's brothers reveal he had no 
problems with his feet prior to his military service.  One 
brother stated that he served with the veteran during 
service, though in a different unit, but saw the veteran 
wearing "low quarter shoes."

The veteran's wife, in a separate lay statement, revealed 
that she had known the veteran for thirty-three years and 
that he never had a problem with his feet prior to service.  
She indicated that the veteran used to write her letters 
regarding the problems with his feet, which began after his 
basic training.  She concluded that the veteran has suffered 
from ongoing feet problems in excess of 20 years.  The 
veteran's mother also indicated that he had no problems with 
his feet prior to service.  She stated that his problems 
began during military service and has continued since his 
discharge.

Finally, the veteran presented testimony before the 
undersigned Acting Veterans Law Judge in November 2004.  He 
testified that he did not have feet problems prior to his 
enlistment and that the boots he was given during basic 
training caused his pes planus and calluses.  He stated that 
he was first treated in service in 1974 and put on a 
permanent profile on October 2, 1974, for bilateral pes 
planus.  He further testified that he was given low quarter 
shoes by in-service podiatric physicians.  



After reviewing the evidence of record, the Board has 
determined that new and material evidence has been presented 
to reopen the claims of entitlement to service connection for 
bilateral pes planus with mild hallux valgus and Achilles 
tendonitis.    

As stated in the factual background section above, the RO in 
their January 1984 rating decision determined that pes planus 
with mild hallux valgus existed prior to service and there 
was no evidence of aggravation in service beyond the natural 
progression of the disease.  In the February 1990 rating 
decision, the RO determined that episodes of Achilles 
tendonitis were acute and transitory, with no resulting 
chronic disability. 

The "new" evidence of record is relevant in a number of 
aspects.  First, with respect to the existence of pes planus 
with mild hallux valgus prior to service, various statements 
from the veteran's brothers, wife, mother, and his own sworn 
testimony, indicate that foot problems did not exist prior to 
service, but had their initial onset during basic training.  

Second, the veteran's sworn testimony is sufficient to reopen 
the claims as it contributes to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injuries or disabilities. Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).

Finally, private medical records from M.J., DPM, dated in May 
2003 indicated that the veteran has bilateral pes planus, 
which led to the current diagnoses of degenerative joint 
disease, hallux limitus and plantar flexed metatarsal heads.  
Chronic pes planus was opined to be a causative agent for 
many foot pathologies.

The "new" evidence was not previously of record and when 
considered by itself or with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the veteran's claims, whether the conditions existed prior to 
service and whether the currently diagnosed disorders are 
related to the veteran's period of active duty service.  The 
evidence is not considered cumulative or redundant of the 
evidence of record at the time of the final January 1984 and 
February 1990 RO rating decisions.  Therefore, the veteran's 
claims of entitlement to service connection for bilateral pes 
planus with mild hallux valgus and Achilles tendonitis are 
reopened. See 38 C.F.R. § 3.156(a).  

As to the merits of the claims, service connection may be 
granted for disability or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record. 38 C.F.R. § 3.303(a).  

Considering the evidence of record in light of the pertinent 
laws and regulations, service connection is warranted for 
bilateral hallux valgus, degenerative joint disease, 
calluses, and plantar fasciitis.  The record supports a 
finding of chronic bilateral pes planus with hallux valgus 
during the veteran's active duty between July 1974 and May 
1976. 38 C.F.R. § 3.303(b).

For the showing of a chronic disease in service there is a 
required combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time. Id.    

In this regard, service medical records reveal the veteran 
was first diagnosed with hallux valgus and flat feet in 
August 1974.  A September 1974 entry further diagnosed the 
veteran with mild pes planus and found that it was incurred 
in the line of duty.  In October 1974, the veteran was put on 
a permanent profile for bilateral flexible pes planus.  
Treatment continued into the later half of 1975.

The evidence of record not only establishes chronic bilateral 
pes planus with hallux valgus in service, but continued 
treatment for pes planus subsequent to his discharge 
beginning in 1982 and up until the present.  38 C.F.R. 
§ 3.303(b).   There is no objective medical evidence of any 
intercurrent causes or any opinions to the contrary. 

While the veteran's service medical records note some 
treatment for plantar fasciitis and calluses, there was not 
sufficient observation to establish chronicity at the time. 
Id.  However, there is evidence of continued complaints and 
diagnoses of plantar fasciitis and calluses since his 
discharge from service.  VA outpatient treatment records 
dated between 1977 and 2002 document complaints of painful 
calluses beginning in approximately 1982.  The veteran was 
also variously diagnosed with pes planus, tylomata secondary 
to hallux abducto valgus, calluses, hyperkeratotic lesions, 
pronation syndrome, plantar fasciitis, dorsally contracted 
digitis, and mild hallux valgus.  Therefore, service 
connection for plantar fasciitis and bilateral calluses is 
warranted based on a continuity of symptomatology. 38 C.F.R. 
§ 3.303((b).  

Service connection may also be granted on a secondary basis.  
A disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service-
connected. 38 C.F.R. § 3.310.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition. Id. See Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).

Since the veteran's discharge from service, he has developed 
degenerative joint disease of the feet.  Private medical 
records from M.J., DPM, dated in May 2003 indicated the 
veteran presented to the clinic with complaints of painful 
feet bilaterally due to flat feet.  The veteran also 
complained of bilateral painful calluses and generalized 
achiness in his feet and legs, as well as pain at the first 
metatarsophalangeal joint.  The veteran was diagnosed with 
pes planus, degenerative joint disease, hallux limitus with 
inflamed keratomas, plantar flexed metatarsals with inflamed 
keratoma, and plantar fasciitis. It was the opinion of the 
examiner that the veteran had bilateral pes planus, which led 
to degenerative joint disease, hallux limitus and plantar 
flexed metatarsal heads, and the examiner noted that chronic 
pes planus caused many foot pathologies.

As noted above, service connection has been awarded in the 
instant decision for bilateral pes planus with hallux valgus. 

Having carefully considered the evidence of record and the 
applicable law, the Board finds that the weight of such 
evidence is in approximate balance and the claim as to 
degenerative joint disease will be granted on this basis.  38 
U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Therefore, service connection for degenerative joint disease 
of the feet is granted on a secondary basis.  38 C.F.R. 
§ 3.310.


ORDER

The claim pertaining to service connection for bilateral pes 
planus with hallux valgus is reopened.

The claim pertaining to service connection for Achilles 
tendonitis is reopened.  

Service connection for bilateral pes planus with hallux 
valgus is granted.

Service connection for bilateral calluses of the feet is 
granted.

Service connection for plantar fasciitis is granted.

Service connection for degenerative joint disease of the feet 
as secondary to the bilateral pes planus with hallux valgus 
is granted.






REMAND

The veteran's reopened claim of entitlement to service 
connection for Achilles tendonitis must be remanded.  A 
preliminary review of the record discloses that a VA 
examination is necessary to render a determination on the 
merits of the veteran's claim. 38 U.S.C.A. § 5103A(d).  

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. 
§§ 5109B, 7112).

Service medical records contain evidence of Achilles 
tendonitis.  The veteran has indicated that has had numerous 
foot problems since his discharge from service, to include 
Achilles tendonitis.  

In support of his claim, the veteran submitted a May 2003 
letter from M.J., DPM.  She opined that chronic pes planus, 
for which service connection has been established, is a 
causative agent for many foot pathologies.  While listing a 
number of foot disorders, there was no mention of Achilles 
tendonitis.  

A VA examination is necessary to determine whether Achilles 
tendonitis is due to the veteran' period of active duty 
service and/or proximately due to or the result of bilateral 
pes planus with hallux valgus.  38 U.S.C.A. § 5103A.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).



Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should arrange for a VA 
podiatry examination of the veteran, 
including on a fee basis if necessary, 
for the purpose of ascertaining the 
etiology of any current Achilles 
tendonitis.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.    

The examiner is asked to render an 
opinion as to whether Achilles 
tendonitis was caused by any 
incident of military service and/or 
proximately due to or the result of 
the service-connected bilateral pes 
planus with hallux valgus. 

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for Achilles tendonitis 
on a de novo basis. 

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until the VBA AMC notifies him; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of 
his de novo claim of entitlement to service connection for 
Achilles tendonitis and may result in a denial.  38 C.F.R. 
§ 3.655 (2004).


	                     
______________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


